/U5-/S

                                     NO. PD-1365-15
                                                                       ORIGINAL
                                         IN THE


                            COURT OF CRIMINAL APPEALS


                                       OF TEXAS


                            ISAAC NATHANIEL RODRIGUEZ
        FILED IN                        Appellant                       RECEIVED IN
COURT OF CRIMINAL APPEALS                                             C0URT 0F CRIMINAL APPEALS
      C£1GZ::3                              vs-                           DEC 18 2015

    Abel Acosta, Clerk          ™E STATCOFTEXAS                       Abe! Acosfa, Clerk

                            Petition in Cause No. 2013-CR-2038
                From the 386th District Court ofBexar County, Texas,
                             And Appeal No. 04-15-00108-CR
                            From the Court of Appeals for the
                         Fourth Court of Appeals District of Texas


                    PETITION FOR DISCRETIONARY REVIEW




        ORAL ARGUMENT REQUESTED                     ISAAC N. RODRIGUEZ
                                                    PROSE
                                                    TDC #1984841
                                                    Garza West Unit
                                                    4250 HWY 202
                                                    Beeville, Texas 78102-8982

                                                    APPELLANT
                       Identity of Parties and Counsel

      Pursuant to TEX. R. APP. P. 38.1(a), the parties to this suit are as

follows:


       (1) Isaac Nathaniel Rodriguez, TDCJ #1984841, Garza West Unit,

4250 HWY 202, Beeville, Texas 78102-8982, is the appellant and was the

defendant in trial court.


      (2) The State of Texas, by and through the Bexar County District

Attorney's Office, Paul Elizondo Tower, 101 W. Nueva St., San Antonio,

Texas 78205, is the appellee and prosecuted this case in the trial court.

      The trial attorneys were as follows:

       (1) Isaac Nathaniel Rodriguez, was represented by John Young,

and Scott Hill, 111 Soledad St. Ste 300, San Antonio, TX 78205.

       (2) The State of Texas was represented by Susan D. Reed (succeeded

by Nicholas Lahood), District Attorney, and Jill Mata, and Khristina

Fielder, Assistant District Attorneys, 235 E. Mitchell Rd., San Antonio,
                                                                             (
Texas 78210. Ms. Mata has since become the Texas Juvenile Justice

Department General Counsel, P.O. Box 12757, Austin, Texasn7871 1.

      The appellate attorneys are as follows:



                                       n
      (1) Isaac Nathaniel Rodriguez is represented by Michael D.

Robbins, Assistant Public Defender, Paul Elizondo Tower, 101 W. Nueva

St., Suite 310, San Antonio, Texas 78205.

      (2) The State of Texas is represented by the Nathan Morey, Assistant

District Attorney, Appellate Division, Paul Elizondo Tower, 101 W. Nueva

St., Suite 710, San Antonio, Texas 78205.

      The trial judge was Hon. Laura Parker, 386 District Court, 235 E.

Mitchell Rd., San Antonio, Texas 78210.

      The Fourth Court of Appeals decided this case in a panel consisting of

Hon. Patricia O. Alvarez, Hon. Luz Alena D. Chapa, and Hon. Jason

Pulliam, Associate Justices, Fourth Court of Appeals, Cadena-Reeves

Justice Center, 300 Dolorosa St., Suite 3200, San Antonio, Texas 78205.

      The opinion was written by Hon. Patricia O. Alvarez




                                     in
                             Table of Contents


Identities of Parties and Counsel                          ii


Table of Contents...,                                     iv

Index of Authorities                                       v


A Note Regarding Record References                        vi

Introduction                                               1

Statement Regarding Oral Argument                          1

Statement of the Case                                      1

Statement of Procedural History                           2

Ground for Review                                          2

                          GROUND FOR REVIEW


      The court of appeals erred when it found that the juvenile court's
      order of waiver and transfer to criminal court was sufficient, because
      the order was generic boilerplate and was not case-specific, as
      required by Moon v. State, 451 S.W.3d 28 (Tex. Crim. App. 2014).


Argument                                                   3

Prayer for Relief. ..                                      11

Certificate of Service                                     12

Word Count Certification.            .           ..        12

Appendix.                                     ••• ••        12


                                         iv
                           Index of Authorities


                                  Statutes


TEX. CODE CRIM. PROC. art. 44.47.                          3

TEX. FAM. CODE § 54.02                                     4

TEX. FAM. CODE § 56.02                                     5

TEX. PENAL CODE § 19.02                                    3


                                    Rules


TEX.R.APP.P.9.4                                            12


TEX.R.APP.P.9.5.                                           12


TEX.R.APP.P.38.1                                          ii

TEX.R.APP.P.66.3                                          3


TEX.R.APP.P.68.2                                          12

TEX. R. APP. P. 68.11                                     12

                                   Cases


Bleys v. State, 319 S.W.3d 857 (Tex. App. -San Antonio 2010, no pet.)..

Faisst v. State, 105 S.W.3d 7 (Tex. App. - Tyler 2003, no pet.)

Rodriguez v. State, No. 04-14-00352-CR, 2015 Tex. App. LEXIS 4571 (Tex.
App. - San Antonio May 6, 2015, pet. filed)(designated for publication)

Moon v. State, 452 S.W.3d 28 (Tex. Crim. App. 2014)
                 A Note Regarding Record References

     In this brief, references to the six-volume reporter's record will be

thus: (RR    ); and to the clerk's record will be thus: (CR     ).




                                     VI
TO THE COURT OF CRIMINAL APPEALS OF TEXAS:


      ISAAC N. RODRIGUEZ petitions this Honorable Court to review the

judgment affirming his conviction for murder in Cause No. 2013-CR-2038.

                   Statement Regarding Oral Argument

      The Appellant, ISAAC N. RODRIGUEZ, requests oral argument

before'the Court of Criminal Appeals of Texas, because oral argument will

assist the Court in determining whether the court of appeals erred when it

determined that the order of waiver ofjuvenile jurisdiction and transfer to

criminal court was sufficiently detailed in light of this Honorable Court's

opinion m Moon v. State, 451 S.W.3d. 28 (Tex. Crim. App. 2014).

                           Statement of the Case


      The Appellant was charged as a juvenile with the offense of murder.

The juvenile court waived itsjurisdiction and transferred the case to criminal

court. Appellant was indicted for capital murder. He pleaded guilty to the

charge of murder under a plea bargain, and was sentenced by the trial court

to 30 years in the Texas Department of Criminal Justice. The Court of

Appeals for the Fourth Court of Appeals District of Texas affirmed the

judgment and sentence, on Sept. 16, 2015, in an opinion designated for

publication.
                      Statement of Procedural History

      A three-justice panel of the court of appeals rendered its opinion on

Sept. 16, 2015 Rodriguez v. State, No. 04-15-00108-CR, 2015 (Tex. App. -

San Antonio) (designated for publication). No motion for rehearing was

filed by Appellant. Pursuant to Rule 68.2(a) of the Texas Rules of Appellate

Procedure, this petition is e-filed with the clerk of the Court of Criminal

Appeals within ninety (90) days after the judgment of the Court was

rendered, on Sept. 16, 2015.

                             Ground for Review


      The court of appeals erred when it found that the juvenile court's

order of waiver and transfer to criminal court was sufficient, because the

order was generic boilerplate and was not case-specific, as required by Moon

v. State, 451 S.W.3d 28 (Tex. Crim. App. 2014).
                                  Argument

Introduction.


      This criminal case began as a juvenile case. On October 24, 2012,

the State filed a petition for waiver ofjurisdiction and discretionary transfer

to criminal court in Cause No. 2012-JUV-01710, charging ISAAC N.

RODRIGUEZ, with murder. (CR, 11). The case proceeded to certification

hearing on the State's petition. Following a contested hearing, the juvenile

court waived its jurisdiction and transferred this case to criminal court. (CR,

40;RR68).

      Mr. Rodriguez was subsequently indicted for capital murder, in Cause

No. 2013-CR-2038. (CR, 47). Appellant pleaded guilty to the

charge of murder, with a plea bargain. (RR,3,1)/

      The trial court sentenced Mr. Rodriguez to 30 years

imprisonment. (CR, 331,337). The trial court correctly certified that

this is a plea bargained case but that Mr. Rodriguez has the right to appeal

pretrial orders. (CR, 331).Mr. Rodriguez timely filed notice of appeal.

(CR, 336).

Reasons for granting review.

      In finding that the order of transfer was sufficient underMoon v.

State, the court of appeals has decided an important question of state law in a
                                        3
way that conflicts with an applicable decision of the Court of Criminal

Appeals. TEX. R. APP. P. 66.3(c). Furthermore, the decision of the court of

appeals apparently expanded the limits of Moon v. State, which is such a

recent case that those limits have not been interpreted by this Honorable

Court. Therefore, the court of appeals has decided an important question of

state law that has not been, but should be, settled by the Court of Criminal

Appeals. TEX. R. APP. P. 66.3(a).


The salient facts.


      This petition concerns the hearing and order waivingjuvenile

jurisdiction and transferring this case to adult court. Therefore, the statement

of facts in the petition will limit itselfonly to the facts salient to this ground

for review.


       On October 24, 2012, the State filed its original petition for waiver

ofjurisdiction and discretionary transfer to criminal court, in Cause No.

2012-JUV- 01710. The petition alleged that ISAAC N. RODRIGUEZ, was

16 years of age, having been born on June 1, 1996. It further alleged that

on or about Sept. 12, 2012, Mr. Rodriguez committed the offense of

1TEX. PENAL CODE §§ 19.02(b)(1) &(b)(2).
 He has theright to appeal the certification and transfer order byvirtue of TEX. CODE
CRIM. PROC. art. 44.47(b).
murder against Adriana Terry. The petition sought transfer to criminal court

pursuant to TEX. FAM. CODE § 54.02(a). (CR, 11). Mr. Rodriguez was

served with the petition and summons as were his parents. Pursuant to TEX.

FAM. CODE § 54.02(d), the State requested a psychological examination,

diagnostic study, social evaluation, and investigation of Mr.

Rodriguez's circumstances, which was granted by the court. (CR,15). The

evaluation and report was prepared by Heather Holder, Psy.D., and was filed

in the case. (CR, 241,248). In addition, a discretionary transfer

hearing report was prepared by Traci Geppert, a juvenile probation officer,

and was duly filed in the case. (RR 1).

      The certification and transfer hearing was held on Dec. 12, 2012, in

the 289th District Court of Bexar County, Texas, Hon. Carmen Kelsey,
presiding. (RR 1). After hearing testimony and arguments, and

considering the documents filed in the record of the case, the trial court

waived itsjuvenile jurisdiction and transferred the case to criminal court.

(CR, 40; RR 62).

      The salient facts underlying this appeal may be found in the Factual

Background section of the court of appeals' opinion. Rodriguez v. State,
Following the closing oftestimony and argument of counsel, the trial court

granted the State's motion to waive juvenile jurisdiction and transfer the
                                          5
case to criminal court. (CR, 19-24; RR 2, 80-81).

The court of appeals'holding.

      The original opinion of the court of appeals is attached to this petition,

      The court of appeals found that the trial court's finding, in its transfer

order, were "substantially more case-specific than the findings analyzed in

Moon. Because it felt that the trial court's findings were specific as to Mr.

Rodriguez, the court of appeals overruled Appellant's argument that the

evidence was insufficient to support the order of waiver and transfer.

Appeal of a certification and transfer hearing.

      The procedures for a waiver ofjuvenile court jurisdiction and transfer

ofjurisdiction to adult court are set forth in Section 54.02 of the Texas

Family Code. "On transfer of the person for criminal proceedings, the person

shall be dealt with as an adult and in accordance with the Code of Criminal

Procedure." TEX. FAM. CODE § 54.02(h). Accordingly, appeals of transfer

hearings are not governed by TEX. FAM. CODE § 56.02. Instead, the

appeal is governed by the criminal statutes, and must be filed only in

conjunction with the appeal of an order of deferred adjudication or a

 conviction by the criminal court. TEX. CODE CRIM. PROC. art. 44.47(b).
"In order to transfer a juvenile to adult court, the court must find that (1)
there is probable cause to believe that the juvenile committed the offense

alleged in the petition, and (2) because of the seriousness of the offense

alleged or the background of the child, the welfare of the community

requires criminal prosecution." Faisst v. State, 105 S.W.3d 7, 11 (Tex. App.

- Tyler 2003, no pet.)(citing TEX. FAM. CODE § 54.02(a)(3)).

Section 54.02(f) of the Family Code sets out the criteria which the court

must consider: (1) whether the offense was against the person or property,

with greater weight in favor of transfer given to offenses against the person;

(2) the sophistication and maturity of the child; (3) the record and previous

history of the child; and (4) the prospects of adequate protection of the

public and the likelihood of rehabilitation of the child by use of procedures,

services, and facilities currently available to the juvenile court. The juvenile
     /

court must consider all of these factors, but it is not required to find the each

factor is established by the evidence. Faisst, 105 S.W.3d at 11. Also, as long

as each factor is considered, the court is not required to give each factor

equal weight. Id. Finally, a court does not abuse its discretion in findings

that the welfare of the community requires the transfer, based on the

seriousness of the crime alone. Id.
The Moon standard of review.


      This Honorable Court recently defined the proper standard of

appellate review for waiver and transfer cases in Moon v. State, 451 S.W.3d
28 (Tex. Crim. App. 2014). "[I]n evaluating a juvenile court's decision to

waive its jurisdiction, the appellate court should first review the juvenile

court's specific findings of fact regarding the Section 54.02(f) factors under

'traditional sufficiency of the evidence review."' Id. at 47. This may include

both legal and factual sufficiency review. Id. at 44-45.

The appellate court should then review the juvenile court's ultimate waiver

of jurisdiction under an abuse of discretion standard. "That is to say, in

deciding whether the juvenile court erred to conclude that seriousness of the

offense alleged and/or the background of thejuvenile called for criminal

proceedings for the welfare of the community, the appellate court should

simply ask, in light of its own analysis of the sufficiency of the evidence to

support the Section 54.02(f) factors and any other relevant evidence,

whether thejuvenile court acted without reference to guiding rules and

principles. In other words, was its transfer decision essentially arbitrary,

given the evidence upon which it was based, or did it represent a reasonably

principled application of the legislative criteria?" Id. at 47.


                                         8
      This Court expressly disapproved of the tendency of trial courts to use

boilerplate undetailed findings of fact. The trial court "should take pains to

'show its work,' as it were, by spreading its deliberative process on the

record, thereby providing a sure-footed and definite basis from which an

appellate court can determine that its decision was in fact appropriately

guided by the statutory criteria ...." Id. at 49. The statutory process is poorly

served by a transfer order "so lacking in specifics that the appellate court is

forced to speculate" about the trial court's reasons for transfer. Id. The

reviewing court must therefore limit its sufficiency review to the facts the^

juvenile court expressly relied on, as required to be explicitly set out in its

transfer order under Section 54.02(h). Id. at 50.

The order of transfer in this case lacks specificity.

The court of appeals addressed similar issues in this case. The court

compared the waiver and transfer order in this case with the one in Moon,

and found that the findings here was specific enough. Rodriguez, 2015 Tex.
2015. The court enumerated several findings made in by the juvenile court in

this case and found that they passed muster. Id. at *14-* 15. Most of these

findings were generic, and those which mentioned this particular case

apparently filled in the blanks from a template form order.
      Appellant contends that the intent of Moon's direction that the

juvenile court to "show its work" was to have the case-specific, detailed

reasons for transfer spread out in the transfer order. The court of appeals

"showed its work" in Rodriguez, by going into detail about the facts of this

case which supported the Section 54.02(f) factors. Id. at *10-* 14. The

trouble was that the juvenile court's transfer order did not go into nearly so

much detail as the court of appeals.

      Nowhere does the order state that the probation officer's meetings

with Appellant and his family indicated to her that Appellant had a level of

understanding of the case to support the finding that he was mature and

sophisticated enough to justify the waiver. . Nowhere does the order state

that Dr. Heather Holder evaluated Mr. Rodriguez and concluded that he had

the requisite sophistication and maturity to be tried as an adult for murder.

Id. Nowhere does the order reflect that Appellant's mother described her son

as being very much in control.

      The order of waiver is silent about Mr. Rodriguez's prior juvenile and

educational record. Id. at *12. It is also silent regarding the letters in

Appellant's favor written .There is nothing in the order about Mr.

Rodriguez's home situation, nor does it make mention ofthe positive factors
in Traci Geppert's discretionary transfer hearing report.
                                   10
        Prior to Moon, it would have been sufficient for an appellate court to

look at the case record and plug facts from that record into its discussion of

the Section 54.02(f) factors. C.f, Bleys v. State, 319 S.W.3d 857, 858-60

(Tex. App. - San Antonio 2010, no pet.). However, Moon demands more. It

demands "that a reviewing court should measure the sufficiency of the

evidence to support the juvenile court's stated reasons for transfer by

considering the sufficiency of the evidence to support the facts as they are

expressly found by the juvenile court in its certified order." Moon, 451
S.W.3d at 49-50 (emphasis added). "The appellate court should not be made

to rummage through the record for facts that the juvenile court might have

found, given the evidence developed at the hearing, but did not include in its

written transfer order."


        This demand was not met in the present case. Although the court of

appeals "rummaged through" the record to justify its decision, the juvenile

court did not "show its work." Accordingly, the meagre facts that were listed

in the order of waiver and transfer did not support the order. The opinion of

the court of appeals is directly in conflict with the opinion in Moon. The

outer limits of this Court's opinion in Moon have not been defined, but the

court of appeals has exceeded those limits, based on any rational reading of

Moon.
                                       11
                             Prayer For Relief

      For the reasons herein alleged, the court of appeals erred in overruling

Appellant's First Point of Error in Appeal No. 04-14-00352-CR. Therefore,

Appellant prays this Honorable Court grant this petition, order briefing, and

upon reviewing the judgment entered below, vacate the judgment of the

court of appeals, dismiss the criminal prosecution, and find that the case

remains pending in the juvenile court. Moon, 451 S.W.3d at 52 n. 90.

Respectfully submitted,



       ilbriarJYYihfyiO




                                        12
                            Certificate of Service


      I HEREBY CERTIFY that, pursuant to Rules 9.5 and 68.11 of the
Texas Rules of Appellate Procedure, a true and correct copy of the above
and foregoing Petition for Discretionary Review has been served by e-mail
on Jane Davis and Carla Riedl, Assistant District Attorney, Paul Elizondo
Tower, 101 W. Nueva, Suite 710, San Antonio, Texas 78205; and has been
sent by first-class U.S. mail to the State Prosecuting Attorney, P.O. Box
12405, Austin, Texas 78711; on this _L5_ day of Dec. ,2015.


                 Word Count Certification of Complia

       Pursuant to TEX. R. APP. P. 9.4(i)(3), the undersigned counsel
certifies that the word count, from the beginning of the Argument until, but
excluding, the signature block, is: 2,009, and that the total word count,
excluding the opinion and judgment of the court of appeals, is 3,067




                                  Appendix

Opinion of the Court of Appeals for the Fourth Court of Appeals District of
Texas, ISAAC N. RODRIGUEZ v. State ofTexas, No. 05-14-00108-CR,
(designated for publication).




                                 13
                               jfourtf) Court of Appeals
                                      g>an Antonio, Cexas

                                                 OPINION

                                        "No. 04-15-00108-CR


                                    Isaac Nathaniel RODRIGUEZ,
                                               Appellant

                                                     v.



                                         The STATE of Texas,
                                                  Appellee

                     From the 386th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013CR2038
                               Honorable Isaura Parker, Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 16, 2015

AFFIRMED


           Appellant Isaac Nathaniel Rodriguez, a juvenile, was charged with murder. Upon motion

by the State, the juvenile court waived jurisdiction and transferred the matter to criminal court.

After Rodriguez's motion to suppress was denied by the district court judge, he entered a plea of

guilty and was sentenced to thirty years' confinement in the Institutional Division of the Texas

Department of Criminal Justice and assessed a fine in the amount of $1,000.00. In his sole issue

on appeal, Rodriguez claims the juvenile court-errediroransferring'jurisdj^

^courD We affirmthe juvenile court's order.
                                                                                  04-15-00108-CR



                                         Factual Background


        Rodriguez was born June 1, 1996, and was living with the victim, Adriana Terry, at the

time she was murdered. Although Terry and Rodriguez were not biologically related, Rodriguez's

mother had dated Terry's son. Terry was a grandmother figure to Rodriguez, and even had

temporary conservatorship at one point during his childhood.

        As a result of his mother's drug habit, and the accompanying unstable family life,

Rodriguez lived with Terry at several points in his life. During those times, Terry enrolled

Rodriguez in four different schools.        On the day she was murdered, Terry had withdrawn

Rodriguez from Premier Academy and was enrolling him at Madison High School. Gema

Ramirez, Terry's niece, explained that as a result of Terry moving back to Benavides, Texas,

Rodriguez was moving back to his mother's house.

        Around 2:00p.m. on September 12,2012, Ramirez, who also livedat Terry's home, found

a damaged bathroom door, partially off the hinges, and Terry in the bathroom bleeding profusely

from a skull fracture. Terry also had multiple abrasions, contusions, and stab wounds to her

abdomen. Terrywas still alive, but could not speakand was experiencing trouble breathing. EMS

was contacted andTerrywas transported to hospital where she diedseveral hours laterfrom cranial

cerebral injuries, or skull fractures.

        When police arrived to investigate, they found an aluminum baseball bat near the entry to

the bathroom, along with a knife blade and knife handle. The bat andthe knife blade were both

bloody andlocated approximately three feet from where Terry wasfound. Rodriguez arrived while

police were investigating the crime scene. Witnesses reported Rodriguez walked upthe middle of

the street and straight toward the house, disregarding the obvious chaos of the scene. Ramirez

approached him and asked him where he had been. Rodriguez simply responded that he "went to


                                                 -2-
                                                                                        04-15-00108-CR



 eat." Officer Teresa Martin stopped Rodriguez from entering the house. She questioned him, but

 he was unresponsive. Rodriguez looked at the front door of Terry's home, and stated "I did it."

        Rodriguez was detained following his statement. Officer Tim Bowen drove Rodriguez to

 youth services, to the magistrate's office to be magistrated, and then returned Rodriguez to youth

 services. While on a restroom break, Rodriguez asked Officer Bowen if he could talk to him.

 Rodriguez again confessed, "I did it," telling the officer that he wanted to make his father proud.

 After further questions, OfficerBowen asked Rodriguez "if he was talking about what happened

 to his grandmother, and [Rodriguez] said, 'I did it because I love my daddy.'" Officer Bowen

 inquired whether his father told him to do it, andRodriguez responded in the negative.

        Rodriguez was charged with murder. On October 24, 2012, the State filed its original

 petition for waiver ofjurisdiction and discretionary transfer to criminal court. ^rrthejime_le^(iing
 up-to-the-transfer-hear-in^

^obtairf a psychoiogicll'^vahlationjofjRodriguez^—^Howeverrtesed_pjL_the_adviee-df-e6uHsel,
fRojMguejpg^

         After a hearing, the juvenile trial court found probable cause to believe that Rodriguez

 committed the offense. The court concluded that due to the serious nature of the offense and for

 protection of the public, the State's petition for transfer to criminal court should be granted.
         Afterhis motion to suppress was overruled by the trial court, Rodriguez entered a plea of

 guilty to murder in district court. He was sentenced to thirty years' confinement inthe Institutional
 Division of the Texas Department of Criminal Justice and assessed a fine in the amount of

 $1,000.00.

         On appeal, Rodriguez contends that the juvenile court had insufficient evidence to transfer

 his case to criminal court.




                                                  -3
                                                                                      04-15-00108-CR




B.      Arguments of the Parties

       Rodriguez argues the evidence was factually insufficient. He also contends the court's

transfer order used boilerplatelanguage, without the requiredcase-specific findings, to supportthe

juvenile court's waiver ofjurisdiction.

        The State counters the juvenile court possessed sufficient evidence to support its finding

that the case should be transferred to district court.

                               Texas Family Code Section 54.02


A.      Transfer to Criminal Court for Prosecution

        Texas Family Code section 54.02(a)(3) provides that prior to transferring a juvenile to

criminal court for prosecution, and after a full investigation and a hearing, the juvenile court must

determine (l)2015 WL 2124773, at *3 (Tex. App.—San Antonio May

6, 2015, pet. refd).

        At the juvenile court, the State bears the burden of proving, by a preponderance of the

evidence, thatwaiver ofthejuvenile court's jurisdiction is appropriate. Moon v. State, A5\ S.W.3d

28, 40-41 (Tex. Crim. App. 2014); Faisstv. State, 105 S.W.3d 8, 11 (Tex. App.—Tyler 2003, no

pet.). The juvenile court's order must show that the 54.02(f) factors were considered in making

the determination. Moon, 451 S.W.3d at 41-42. "If the juvenile court waives jurisdiction, it is

required to 'state specifically in the order its reasons for waiver and certify its action, including
the written order and findings of the court.'" Guerrero v. State, No. 14-13-00101-CR, 2014 WL

7345987, at *2(Tex. App.—Houston [14th Dist.] Dec. 23,2014, nopet.) (mem. op.) (quoting TEX.

Fam. Code Ann. § 54.02(h)); accordMoon, 451 S.W.3d at 38.
                                                                                     04-15-00108-CR




B.     Standard of Review


       In Moon, 451 S.W.3d at 47, the Court of Criminal Appeals set forth two questions in

determining whether the juvenile court abused its discretion:

       (1) did the [juvenile] court have sufficient information upon which to exercise its
             discretion; and
       (2) did the [juvenile] court err in its application of discretion? A traditional
           sufficiency of the evidence review helps answer the first question, and we look
           to whether the [juvenile] court acted without reference to any guiding rules or
             principles to answer the second.

Id. (alterations in original); accord Gonzales, 2015 WL 2124773, at *4. The court warned, "As

long as the appellate court can determine that the juvenile court's judgment was based upon facts

that are supported by the record, it should refrain from interfering with that judgment." Moon,451

S.W.3dat46


C.     Facts Presented Before the Juvenile Court

       Our review begins with an analysis of the factors outlined in section 54.02(f) of the Texas

Family Code. See Tex. Fam. Code Ann. § 54.02(f).

        1.       Whether Alleged Offense Was Against a Person or Property

       We first look at "whether the alleged offense was against person or property."

Id. § 54.02(f)(1). Here, the alleged offense was the murder of Adriana Terry, a first-degree felony.

       At the crime scene, prior to any questions asked by the officer, Rodriguez told Officer

Martin, "I did it." Officer Martin explained that he understood Rodriguez to be saying he caused

Terry's injuries. We note Rodriguez volunteered this information prior to being identified as a

suspect and while staring at the front door of Terry's home in the midst of the crime scene

investigation.

       After Rodriguez was magistrated, Rodriguez requested to speak to Officer Bowen and

Rodriguez again made the statement, "I did it." Officer Bowen confirmed Rodriguez was

                                                -5-
                                                                                     04-15-00108-CR




confessing to the injuries suffered by Terry. See Gonzales, 2015 WL 2124773, at *4 (holding

defendant's confession to murder met factor 54.02(f)(1)); see also Bleys v. State, 319 S.W.3d 857,

860 (Tex. App.—San Antonio 2010), abrogated by Moon v. State, 451 S.W.3d 28 (Tex. Crim.

App. 2014) (confessing to aggravated assault).

       Rodriguez struck Terry with a baseball bat and inflicted stab wounds to her abdomen. The

use of multiple weapons is an indication of the seriousness of the offense. See Garcia v. State,

No. 09-10-00020-CR, 2011 WL 379117, at *7 (Tex. App.—Beaumont Feb. 2, 2011, pet. ref d)

(mem. op., not designated for publication) (finding a beating that led to death was extremely brutal

due in part to the use of both a knife and chair spindles). This was an offense against the person

and as such should be given greater weight in favor of transfer. See TEX. FAM. CODE ANN.

§ 54.02(f); Moon, 451 S.W.2d at 38.

       2.      Sophistication and Maturity ofthe Child

       The second factor is "the sophistication and maturity of the child." TEX. FAM. CODE ANN.

§ 54.02(f)(2); Faisst, 105 S.W.3d at 11.

       ProbationOfficerTraci Geppertmet with Rodriguez twice a week for three months leading

up to his transfer hearing. In creating her Discretionary Transfer Hearing Report, Geppert

interviewed Rodriguez's parents, school officials, Texas Department of Criminal Justice officials,

Texas Juvenile Justice Department officials, and detention officials; she also reviewed the police

reports and district attorney's file. Rodriguez's case was also reviewed by Geppert's supervisor

and by the staffing committee.

       Rodriguez was sixteen and a half years old at the time of his detention, and he displayed

behavior in line with his age. Geppert testified Rodriguez was sophisticated and mature and, at

times, even felt he was manipulating the conversation. Rodriguez was able to understand the

seriousness of the charge against him and the difference between a juvenile and a criminal
                                                                                     04-15-00108-CR




proceeding. See Gonzales, 2015 WL 2124773, at *4 (citing understanding of proceedings and

charge as evidence of sophistication and maturity). Geppert relayed Rodriguez was able to

communicate with the employees, teachers, and other detainees at the detention center. See Matter

ofS.E.C., 605 S.W.2d 955, 958 (Tex. Civ. App.—Houston [1st Dist.] 1980, no writ) (holding

psychiatrist's description of appellant as "cooperative, candid, and very articulate" supported

finding that appellant was sophisticated). Geppert explained,

       I believe that he is sophisticated and mature enough. That he understands the
       information that has been provided to him. He understands the differences between
       the adult and the juvenile system regarding the allegations that have been made
       against him. I do believe [that] he's sophisticated and mature enough to stand trial
       as an adult.


Finally, Geppert opined Rodriguez's ability to understand and follow his attorney's direction not

to participate in the psychological examination was further evidence that he was sophisticated and

mature enough to capably assist his counsel.

       3.      Record and Previous History ofthe Child

       We turn to the third factor—"the record and previous history of the child." TEX. FAM.

CODE ANN. § 54.02(f)(3); Faisst, 105 S.W.3d at 11.

       This was Rodriguez's first referral to the juvenile system in Bexar County. However, %'

court'dojeirnotlabu^

seriousne1^ftHelSrne-alone,-desph                                Faisst, 105 S.W.3dat 11; accord

McKaine v. State, 170 S.W.3d 285, 291 (Tex. App.—Corpus Christi 2005, no pet.) (op. on reh'g);

see also In re M.A., 935 S.W.2d 891, 897 (Tex. App.—San Antonio 1996, no writ) (finding

sufficient evidence to transfer the case from juvenile court to district court due to seriousness of

the crime even absent a previous criminal record).

       Although Rodriguez had no juvenile record, his previous history substantiates years fraught

with problems. Rodriguez began abusing alcohol as early as seven years ofage and started using
                                                -7-
                                                                                       04-15-00108-CR



marijuana at the age of nine. Geppert reported, due to his moving around between family

members, Rodriguez attended at least twelve schools throughout his childhood. At his most recent

school, Rodriguez was in trouble for not following directions, sleeping in class, not being

redirected, and being unresponsive toward the teachers. When the principal at this school

intervened on one occasion, Rodriguez very nonchalantly responded, "I don't know what you're

talking about." Rodriguez's troubling history, and lack of response to authority figures, support a

finding that the juvenile system is not prepared to adequately protect the public and rehabilitate

him.


        4.     Adequate Protection ofthePublic andLikelihood ofRehabilitation

        The fourth factor we consider is "the prospects of adequate protection of the public and the

likelihood of the rehabilitation of the child by use of procedures, services, and facilities currently

available to the juvenile court." Tex. Fam. Code Ann. § 54.02(f)(4);Faisst, 105 S.W.3d at 11.

        Geppert testified that although the resources of the juvenile system would be helpful to

Rodriguez, he would soon "age out" of the system. Rodriguez was sixteen and a half at the time

of the transfer hearing and the juvenile probation system would only retain jurisdiction until he

turned nineteen. The only option besides adult sentencing would be determinate sentencing.

Given the serious nature ofthe offense, and the short time available to the juvenile system, Geppert

testified,

        I don't feel that the juvenile probation department has the time nor the resources to
        work with [Rodriguez] based on his nature of the offense.

She explained that there was a huge need for rehabilitation and two and a half years simply was

notsufficient. Geppert continued she also didnot believe thepublic would be adequately protected

if Rodriguez were left in the juvenile system. See Gonzales, 2015 WL 2124773, at *5 (finding

that the severity of the crime and the short time available to thejuvenile system supported the trial
                                                                                    04-15-00108-CR



court's transfer order); Faisst, 105 S.W.3d at 15 (finding that maintaining the jurisdiction of the

juvenile system was not appropriate due to the severity of the offense which required a long period

of supervision and probation).

       5.      Specific Factual Findings

       Not only must the record substantiate the juvenile court's findings, but the juvenile court

must make "case-specific findings of fact" with respect to the 54.02(f) factors. See Moon, 451

S.W.3d at 51. Here, after careful consideration of all the evidence presented, the juvenile court

made the following findings:

        1. Rodriguez was alleged to have committed murder under Section 19.02 of the
            Texas Penal Code.

       2.   Rodriguez was sixteen years old at the time of the transfer hearing.
       3.   Rodriguez was fourteen years or older but under seventeen years old at the
            time he is alleged to have committed the offense.
       4.   Rodriguez's mother resides in Bexar County.
       5.   No adjudication hearing has been conducted to this point.
       6.   The notice requirements of Sections 53.04, 53.05, 53.06, and 53.07 were
            satisfied.

       7.   Prior to the hearing, the Court ordered a psychological examination, complete
            diagnostic study, social evaluation, and full investigation of the child, his
            circumstances, and the circumstances of the alleged offense; although
            Rodriguez refused to cooperate in the psychological examination, all other
            studies were completed.
       8.   The Court considered whether the offense was against person or property and
            found the offense was against a person.
       9.   The Court considered Respondent's sophistication and maturity and found him
            sophisticated and mature enough to be transferred into the criminal justice
            system; he understands the allegations, court proceedings, and possible
            consequences.

        10. Afterconsidering the record andprevious history of the child, the prospects of
            adequate protection of the public, and the likelihood of rehabilitation of the
            childbyuse of theprocedures, services, and facilities currently available to the
            Juvenile Court, the Court found the Juvenile Court inadequate for the
            rehabilitation of the child while also protecting the public.
                                                                                       04-15-00108-CR



          11. Following a full investigation and hearing, the Court found probable cause to
              believe the child committed the offense and that the seriousness of the offense,
              background of the child, and welfare of the community requires that the
              criminal proceedings move to Criminal District Court.

D.        Analysis

          Based on a review of the entire record, we conclude the transfer order is factually and

legally sufficient to uphold the juvenile court's finding that the case should be transferred to

criminal court. After a hearing, with extensive cross-examination by defense counsel, thejuvenile

court's order clearly substantiates that the 54.02(f) factors were considered in the juvenile court's

determination. See Moon, 451 S.W.3d at 40-41; Gonzales, 2015 WL 2124773, at *5; see also

Tex. Fam. Code Ann. § 54.02(h); Moon, 451 S.W.3d at 38.

          Given the evidence in the record and the specific factual findings of the juvenile court, we

cannotconclude that the juvenile court's determination to move the proceedings to criminal court

was arbitrary or unreasonable. See Faisst, 105 S.W.3d, at 12. To the contrary, the juvenile court

provided a "sure-footed and definite basis" for its decision. Moon, 451 S.W.3d at 49.

                                             Conclusion


          Accordingly, we affirm the juvenile court's order and overrule Rodriguez's sole issue on

appeal.

                                                    Patricia O. Alvarez, Justice

PUBLISH




                                                   10-